NO. 07-05-0398-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                  MARCH 6, 2006
                          ______________________________

                              TERRY WAYNE STEWART,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 251st DISTRICT COURT OF POTTER COUNTY;

                  NO. 33,132-C; HON. PATRICK PIRTLE, PRESIDING
                        _______________________________

                               On Motion to Dismiss
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       We vacate our previous order of abatement and reinstate the appeal.

       Pending before the court is the State’s motion to dismiss appellant’s appeal from

an order denying his “Petition for Bill of Review.” Through that document, appellant attacks

his final felony conviction, contending that the judgment was void. Statute provides that

one seeking relief from a final felony conviction do so by petitioning the Texas Court of

Criminal Appeals. TEX . CODE CRIM . PROC . ANN . art. 11.07, § 3 (Vernon 2005). Different
procedures cannot be created by the individual seeking relief. Nor can the rules applicable

to appealing civil matters be invoked as a means of attacking a criminal conviction.

       So, because appellant attempted to attack a final felony conviction and did so

through filing a “petition” with the local district court rather than the Court of Criminal

Appeals, the district court had no jurisdiction over the matter. Nor does this court have

jurisdiction to entertain appellant’s effort to avoid his final felony conviction. Runnels v.

State, 804 S.W.2d 278 (Tex. App.–Beaumont 1991, no pet.).              In short, the Texas

Legislature created the relevant procedure, and it must be followed.

       Accordingly, we grant the State’s motion to dismiss and affirm the trial court’s

judgment wherein it found it lacked jurisdiction.



                                                    Per Curiam

Do not publish.




                                             2